Welsh, J.
This is a petition to establish a report. The underlying action concerned an alleged breach of contract of a residential lease. The answer set up the defense of rent withholding by reason of breaches of the implied warranty of habitability. Counterclaims were asserted for breach of warranty of habitability, as well as violations of G.L.c. 186, §15B, the so-called Security Deposit Law, and G.L.c. 93A, §2, the Consumer Protection Statute.
The petition must be denied. The draft report sought to be established states that neither party filed any requests for rulings of law at the conclusion of trial on the merits. The record discloses no leave was granted by the trial judge to file the requests at a later time. In fact, the judge’s Certificate of Disallowance states that no requests for rulings were filed agreeable to Rule 64(b) of the Dist./Mun. Cts. R. Civ. P. The appellant was not entitled to a report based upon rulings of law that he could have presented at the conclusion of the evidence at trial but failed to do so. Privitera v. Battye, 1990 Mass. App. Civ. 5; Lowe & Mogilnicki v. Brownville, 56 Mass. App. Dec. 155 (1975).
Petition to establish is denied.